[Cite as Essig v. Blank, 2021-Ohio-2602.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 ELIZABETH ESSIG                                  :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 2021-CA-9
                                                  :
 v.                                               :   Trial Court Case No. 2020-CV-82
                                                  :
 JAMES E. BLANK, D.D.S.                           :   (Civil Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                              Rendered on the 30th day of July, 2021.

                                             ...........

RICHARD E. MAYHALL, Atty. Reg. No. 0030017, 20 South Limestone Street, #120,
Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

DAVID J. HEINLEIN, Atty. Reg. No. 0040677, 140 East Town Street, Suite 1015,
Columbus, Ohio 43215
     Attorney for Defendant-Appellant

                                            .............

HALL, J.
                                                                                             -2-


       {¶ 1} James E. Blank appeals from the trial court’s judgment entry in favor of

plaintiff-appellee Elizabeth Essig following a bench trial on her breach-of-contract claim

against him.

       {¶ 2} Blank advances seven assignments of error. First, he contends the trial court

erred in overruling his summary-judgment motion against Essig. Second, he claims the

trial court erred in finding that the statute of frauds did not apply. Third, he argues that the

trial court erred in finding promissory estoppel inapplicable. Fourth, he asserts that the

trial court erred “in not providing analysis or reasoning” when overruling his summary-

judgment motion. Fifth, he maintains that the trial court erred in finding that Essig satisfied

her burden of proof at trial. Sixth, he contends the trial court erred “in not allowing any

discussion of the merits, or lack thereof, regarding [a] putative dental malpractice claim”

by Essig. Seventh, he claims the trial court erred in overruling his motion for a directed

verdict at the close of Essig’s case.

       {¶ 3} The record reflects that Blank is a dentist. Blank was a personal friend of

Essig’s husband and to some extent Essig. Blank and the Essigs were acquainted

through the local “Christian community,” and the two men served together on the

Emmanuel Christian Academy Board.

       {¶ 4} In June 2017, Essig signed an informed-consent document, and Blank

performed a dental procedure on her. Essig experienced an adverse outcome from the

procedure. After she complained to Blank, he refunded her payment. Essig nevertheless

contemplated filing a malpractice lawsuit against Blank. She sent him a “180-day letter”

to extend the statute of limitation. Essig and her husband subsequently had several

discussions with Blank about reaching a settlement. According to Essig, Blank orally
                                                                                             -3-


agreed to pay her $75,000. For his part, Blank acknowledged negotiating with Essig and

her husband. He denied, however, that the parties orally had agreed to his payment of

any specific amount of money. Blank claimed no oral contract existed. After Blank failed

to pay Essig $75,000, she filed the present lawsuit alleging breach of an oral contract and

seeking enforcement of the settlement agreement. The parties subsequently filed

competing summary-judgment motions. The trial court overruled both motions. It rejected

Blank’s argument that the statute of frauds applied. It also found a genuine issue of

material fact as to whether the parties had entered into an enforceable oral contract. The

matter proceeded to a December 10, 2020 bench trial at which the trial court heard

testimony from Blank, Essig, and Essig’s husband. Based on the testimony and exhibits

presented, the trial court entered judgment in favor of Essig on January 12, 2021. The

trial court’s entry included detailed findings and analysis of the evidence presented. The

trial court found that Essig had proven the existence of an enforceable oral contract and

that neither the statute of frauds nor the doctrine of accord and satisfaction applied.

       {¶ 5} In his first assignment of error, Blank contends the trial court erred in

overruling his summary-judgment motion. He argues that he was entitled to judgment as

a matter of law based on the statute of frauds. He advances three arguments in support.

First, he claims the trial court erred in finding that the statute of frauds involved a question

of fact rather than a question of law. Second, he asserts that the statute of frauds applied

because the settlement agreement could not be performed within one year. Third, he

maintains that the statute of frauds applied because the alleged oral agreement required

him personally to satisfy a debt of his limited-liability company.

       {¶ 6} In relevant part, the statute of frauds requires an agreement to be in writing
                                                                                              -4-


and to be signed by the party against whom enforcement is sought if it obligates the

defendant “to answer for the debt * * * of another person” or if it is one “that is not to be

performed within one year from the making thereof.” See R.C. 1335.05. “[W]hether there

has been compliance with the requirements of the [s]tatute of [f]rauds is a question of law

where the facts are not in dispute.” Ruhe v. Hemmelgarn, 2d Dist. Darke No. 96-CA-1423,

1997 WL 476687, *6 (Aug. 22, 1997). But whether the statute of frauds applies to bar an

alleged oral agreement often requires resolving genuine issues of material fact. See, e.g.,

Willoughby Supply Co. v. Inghram, 2015-Ohio-952, 30 N.E.3d 230, ¶ 22 (11th Dist.) (“The

determination of whether an oral promise to answer for another’s debt exists, and is

outside the Statute of Frauds, is a question of fact.”); Bond v. Phillips, 6th Dist. Lucas No.

L-10-1197, 2010-Ohio-5640, ¶ 15 (“Whether an agreement is an original undertaking, not

subject to the statute of frauds, or collateral, requiring a writing, is generally a question of

fact.”).

           {¶ 7} Blank contends the trial court erroneously treated the statute-of-frauds issue

as involving a question of fact rather than a question of law when denying him summary

judgment. It appears to us, however, that the trial court simply found no genuine issue of

material fact and resolved the statute-of-frauds issue as a matter of law, finding that it did

not apply. The trial court then found genuine issues of material fact about whether an oral

settlement agreement existed. (July 9, 2020 Entry at 1.) Despite its summary-judgment

ruling, the trial court revisited the statute-of-frauds issue again at trial after hearing all of

the evidence. Based on the testimony presented, it explained why the parties’ oral

agreement was not required to be in writing. (January 12, 2021 Entry at 10-11.) We see

no error in the trial court’s treatment of the issue.
                                                                                             -5-


       {¶ 8} Blank next argues that the statute of frauds did apply because the settlement

agreement could not be performed within one year. He notes that the settlement was in

lieu of Essig’s pursuing a malpractice claim. That being so, he reasons: “[T]he statute of

limitations was one year (plus an additional 180-day extension), so [the] oral agreement

to pay could not have been completed within a year plus six months * * * inasmuch as the

claimed oral agreement was contingent upon not bringing a suit within that 18 month

period. There was no possibility in law or fact that full performance of both parties could

have been completed within a year.” (Appellant’s brief at 7.)

       {¶ 9} Upon review, we are unpersuaded by Blank’s argument. The statute of frauds

applies when an agreement cannot be performed within one year or when the parties did

not intend an agreement to be performed within one year. Olympic Holding Co. v. ACE

Ltd., 122 Ohio St. 3d 89, 2009-Ohio-2057, 909 N.E.2d 93, ¶ 48. Here Blank argues that

the oral settlement agreement could not be “performed” prior to expiration of the

underlying statute of limitation on a malpractice claim. We reject this argument for at least

two independent reasons. First, Blank’s argument about expiration of the statute of

limitation is not supported by the record. Blank performed the procedure on Essig in June

2017. (Trial Tr. at 9.) Essig reported having problems the following day, and she reported

complications that continued to bother her. (Id. at 11.) It appears likely then that the statute

of limitation began to run at the time of the procedure or shortly thereafter. Essig testified

that the oral agreement was reached in November 2018, roughly 17 months after her

procedure. (Trial Tr. at 33, 40-41.) Consequently, it does not appear that Blank would

have had to wait more than a year from the date of the settlement agreement for the

statute of limitation to expire.
                                                                                            -6-


       {¶ 10} Second, and more importantly, we see no reason why the parties would

have needed to wait for the malpractice statute of limitation to expire for the oral

agreement to be considered “performed.” Essig agreed not to pursue a malpractice claim

in exchange for $75,000 from Blank. Although Blank had to make financial arrangements

to pay the money, the record does not reflect that it was impossible for him to pay her

within one year of the settlement agreement. Even if the malpractice statute of limitation

had not yet expired, the terms of the oral contract precluded Essig from filing suit. If she

sued Blank anyway, he would have a cause of action for breach of contract. On the record

before us, we see no significance in the expiration or non-expiration of the malpractice

statute of limitation in relation to whether the oral agreement could have been performed

within one year.

       {¶ 11} In a final argument, Blank contends the oral agreement sought to hold him

personally responsible for a debt of his limited-liability company. He cites the statute of

frauds’ requirement that an agreement must be in writing if it obligates a party “to answer

for the debt * * * of another person.” R.C. 1335.05.

       {¶ 12} Once again, we find Blank’s argument to be without merit. Essig’s “180-day

letter” appears to indicate that she was considering a lawsuit against Blank personally

and against his dental practice.1 Blank admitted that he and Essig had discussions about

her settling the matter “directly with [him].” (Trial Tr. at 14.) For her part, Essig testified

that Blank agreed to pay her $75,000 to settle the matter. (Id. at 24, 40-41.) Essig’s

husband also testified that the parties agreed to a $75,000 payment. (Id. at 47.) Therefore,


1 The 180-day letter was directed to “Advanced Dentistry Springfield by James E. Blank,
DDS, LLC aka James E. Blank, DDS, LLC dba Advanced Dentistry by James Blank &
James E. Blank, DDS.” (Emphasis added.)
                                                                                       -7-


the record supports a finding that Blank entered into the settlement on his own behalf. In

fact, the trial court explicitly found that the settlement was not for a debt of Blank’s

business. Based on the evidence presented, the trial court reasoned:

             * * * The Court finds that Defendant’s promise to pay $75,000 to

      plaintiff was not for the debt of his business entity. * * *

             It could be argued that Defendant’s promise was for the debt of his

      business entity because a settlement agreement would serve to protect his

      professional reputation and ultimately his business from exposure to a

      lawsuit. Securing this protection, however, was not the driving force behind

      his pursuit of a settlement agreement. On the contrary, it was merely a

      residual benefit of his primary motivation which was supporting and

      compensating Plaintiff because of their friendship and his honorable

      principles.

             Plaintiff was much more than a patient to Defendant. Defendant was

      friends with Plaintiff and her husband. They were all part of the local

      Christian community. Mr. Essig and Defendant served together on the

      Emmanuel Christian Academy Board. Mr. Essig testified that he and

      Defendant were more than acquaintances, and characterized their

      relationship as “friends.” Defendant testified that he wanted to support

      Plaintiff. Defendant even texted, “I pray for your health and healing almost

      daily . . . .” Defendant engaged in settlement negotiations because of

      particular concern for her and his virtuous nature, not because his business

      owed her anything. The fact that he was contemplating paying out of his
                                                                                         -8-


       business savings is merely evidence of his logistical concerns and does not

       negate the overwhelming evidence that his promise to Plaintiff was to

       answer for his own debt.

              Because Defendant’s promise was not to answer for the debt of his

       business entity, but for his personal debt, the statute of frauds does not

       apply, and therefore it does not render the oral contract unenforceable.

(January 12, 2021 Entry at 11.)

       {¶ 13} In opposition to the trial court’s conclusion, Blank cites Sliman’s Printing,

Inc. v. Velo, Internatl., 5th Dist. Stark No. 2004CA00095, 2005-Ohio-173. In Sliman, the

Fifth District found that the president of a limited-liability company was not personally

responsible for a debt of the company where the president did not sign a writing

guaranteeing payment and only had promised that “his company” would pay the debt. Id.

at ¶ 38, 42. Sliman is distinguishable. Unlike Sliman, the trial court found that the

agreement between Essig and Blank did not involve a debt of the dental practice.

Because Blank has not demonstrated error in that determination, Sliman has no

applicability. The first assignment of error is overruled.

       {¶ 14} In his second assignment of error, Blank again claims the trial court erred

in finding that the statute of frauds did not apply to the parties’ settlement agreement. In

the body of his argument, he raises various issues. Blank first asserts that Essig gave

informed consent to the dental procedure and that his refund of her payment constituted

an accord and satisfaction. Under these circumstances, he suggests that he had no

reason to agree to pay Essig anything. The trial court noted, however, that Blank had

admitted participating in settlement negotiations, implicitly suggesting “that there was
                                                                                          -9-


some issue.” (Trial Tr. at 26.) At best, Blank’s assertions about informed consent and

accord and satisfaction constitute circumstantial evidence going to the credibility of

Essig’s testimony, which was a matter for the trial court to consider in the exercise of its

discretion.2

       {¶ 15} Blank next cites two cases for the proposition that oral settlement

agreements are not enforceable. In the first case, First Merit Bank, N.A. v. Inks, 138 Ohio

St.3d 384, 2014-Ohio-789, 7 N.E.3d 1150, the Ohio Supreme Court held that “a party

cannot assert an oral agreement pertaining to an interest in land in an effort to defeat a

judgment entered pursuant to a written contract.” Id. at ¶ 3. The rationale for this holding

was that the statute of frauds precludes oral agreements involving an interest in land. Id.

at ¶ 25-26. The dispute between Essig and Blank does not involve an interest in land.

Therefore, the Inks decision has no applicability. The second case upon which Blank

relies is Hurd v. Wheeling & L.E.R. Co., 6 Ohio Dec. 545, 4 Ohio N.P. 404 (1897). In that

common pleas court decision, the plaintiff in a wrongful-death action settled with the

defendant railroad company without the knowledge or consent of plaintiff’s attorneys. The

attorneys subsequently sued the railroad company, seeking fees owed to them by the

plaintiff. The common pleas court determined that the lawsuit actually sounded in tort for

fraud rather than in contract. Id. at *4. The court also determined that a breach-of-contract

claim would be barred by the statute of frauds because the railroad would be promising

to pay the attorney-fee debt of the wrongful-death plaintiff. Id. In the present case, Blank



2 Parenthetically, we note that the trial court addressed the accord-and-satisfaction issue
and found the doctrine inapplicable. It reasoned: “The Court finds that there is no evidence
that Plaintiff had reasonable notice that the refund was intended to be in full satisfaction
of the impending medical/dental malpractice claim.” (January 12, 2021 Entry at 9.)
                                                                                           -10-


has not demonstrated any error in the trial court’s holding that the agreement between

Essig and Blank did not involve a debt of the dental practice. As a result, Hurd is

distinguishable.

       {¶ 16} Finally, Blank contends the evidence presented at trial does not support a

finding that he agreed to pay Essig $75,000. In particular, he takes issue with certain text

messages that Essig used to help establish the existence of a contract. Blank argues that

the text messages are not complete enough to constitute an enforceable written contract

that overcomes the statute of frauds. We agree. But Essig did not rely on the text

messages to establish the existence of a written contract. Rather, she relied on them as

corroborating evidence that inferentially supported her claim of an oral contract. To the

extent that Blank contends Essig’s evidence—including her testimony and the text

messages—failed to establish a meeting of the minds, we will address his argument

under the fifth assignment of error, which challenges whether Essig sustained her burden

of proof at trial. The second assignment of error is overruled.

       {¶ 17} In his third assignment of error, Blank contends the trial court erred in finding

“that promissory estoppel did not exist to preclude [Essig’s] claim.” In the body of his

argument, however, he demonstrates that he does not actually believe promissory

estoppel acted as a defense to preclude Essig’s claim. Despite the wording of his

assignment of error, he reasons that Essig herself cannot circumvent his statute-of-frauds

defense by relying on the alternative theory of promissory estoppel to support her claim.

       {¶ 18} Upon review, we find the foregoing issue to be moot. As a threshold matter,

Essig did not allege promissory estoppel in her complaint, and the trial court did not

address promissory estoppel in its judgment. In any event, Essig had no need to rely on
                                                                                           -11-


promissory estoppel. As explained elsewhere in this opinion, the trial court correctly found

that an enforceable oral contract existed and that the statute of frauds did not apply.

Because Essig can enforce the oral contract, we need not determine whether she could

have used promissory estoppel to avoid the statute of frauds. The third assignment of

error is overruled.

       {¶ 19} In his fourth assignment of error, Blank asserts that the trial court erred “in

not providing analysis or reasoning” when it overruled his summary-judgment motion

addressing the statute of frauds.

       {¶ 20} In overruling Blank’s motion, the trial court concluded that “the statute of

frauds does not appear to be applicable to the facts of this case and, as such, the

purported agreement need not be in writing to be legally enforceable.” (July 9, 2020

Entry.) Despite this ruling, the trial court considered the applicability of the statute of

frauds again after hearing all of the evidence at trial. In its final judgment entry, the trial

court provided findings and analysis regarding its determination that the statute of frauds

did not apply. (January 12, 2021 Entry at 10-11.)

       {¶ 21} Under these circumstances, we find Blank’s assignment of error to be

unpersuasive. It is questionable whether Blank even can challenge the trial court’s

summary-judgment ruling when the same issue was addressed at trial. In any event, the

trial court had no obligation to issue findings of fact or conclusions of law in connection

with its summary-judgment ruling. (Citations omitted.) Huber v. Mues, 2d Dist. Clark No.

2011-CA-75, 2012-Ohio-2540, ¶ 8. Moreover, the trial court did provide analysis of the

statute-of-fraud issue in its final judgment. The fourth assignment of error is overruled.

       {¶ 22} In his fifth assignment of error, Blank claims the trial court erred in finding
                                                                                             -12-


that Essig satisfied her burden of proof at trial. In particular, he challenges the trial court’s

decision to credit several “hand-picked” text messages as indicative of an oral contract

while “blatantly ignor[ing] the fact that those hand-picked texts contained no confirmed

acceptance of the specific dollar amount claimed by the plaintiff.” Blank also faults the

trial court for finding an oral agreement for him to pay $75,000 even though Essig never

requested that amount in writing.

       {¶ 23} “The ‘standard of review following a civil bench trial is whether the trial

court’s judgment [was] against the manifest weight of the evidence.’ ” Somerfield v. Budz,

2d Dist. Montgomery No. 28437, 2019-Ohio-4804, ¶ 9, quoting Downtime Rebuild, L.L.C.

v. Trinity Logistics, Inc., 2019-Ohio-1869, 135 N.E.3d 1253, ¶ 12 (1st Dist.). “Accordingly,

a judgment supported by competent, credible evidence should not be reversed on

appeal.” Id., citing Huntington Natl. Bank v. Miller, 10th Dist. Franklin No. 14AP-586,

2016-Ohio-5860, ¶ 13, citing C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279,

280, 376 N.E.2d 578 (1978). “An appellate court applying this standard ‘is guided by a

presumption that the [trial court’s] findings of [fact were] correct.’ ” Id., citing Huntington

Natl. Bank at ¶ 13, citing Seasons Coal Co., Inc. v. City of Cleveland, 10 Ohio St.3d 77,

80, 461 N.E.2d 1273 (1984). “Typically, ‘an appellate court should not disturb a trial court’s

findings of fact if the record contains competent, credible evidence to support those

findings.’ ” Parker v. Newmark Homes, Inc., 2d Dist. Montgomery No. 25686, 2013-Ohio-

4402, ¶ 20, quoting Johnson v. Albers, 1st Dist. Hamilton No. C-110628, 2012-Ohio-1367,

¶ 17, citing C.E. Morris at syllabus.

       {¶ 24} With the foregoing standards in mind, we see no error in the trial court’s

judgment. The preponderance of the competent, credible evidence supported a finding
                                                                                           -13-


that Essig and Blank entered into an oral settlement agreement obligating him to pay her

$75,000. At trial, Essig and her husband both testified that Blank agreed to pay the

$75,000. For his part, Blank admitted engaging in settlement negotiations but denied that

he had agreed to pay any particular amount. However, Essig also admitted into evidence

several text messages between the parties. These messages supported a reasonable

inference that some amount previously had been agreed upon. Otherwise, Blank would

not have been discussing how to get the money to pay Essig. Given Blank’s denial that

any amount had been agreed upon, the trial court reasonably accepted the amount to

which Essig and her husband testified.

       {¶ 25} The trial court thoroughly analyzed the evidence pertaining to an oral

contract. It found all three witnesses credible (Essig, her husband, and Blank). Ultimately,

it concluded that the text messages “tip[ped] the scale” in favor of Essig. Addressing those

messages, the trial court reasoned:

              Plaintiff texted, “We agreed last December you said you had that

       amount you and your wife have agreed upon . . . .” Defendant did not

       respond to this text message by denying that he had agreed to the $75,000,

       but instead raised concerns about the deadline Plaintiff placed on the

       demand and from which account he would withdraw the funds. He texted,

       “The timeline is hard for me unless I take from family savings. I have about

       a third and am using business savings as I am able . . . .” He also texted, “I

       don’t have the funds for that date . . . . If you are asking me to use retirement

       money I will see if I can.” It would appear from these text messages that

       Defendant accepted the $75,000 offer and that any uncertainty pertained,
                                                                                  -14-


not to whether or not he would pay that amount, but only to his

aforementioned logistical concerns, those being the source of funds and

timeline for payment. As such, these exchanges tip the scales in favor of

Plaintiff.

        Plaintiff later texted, “I have grown weary and want to complete our

good faith oral agreement.” Defendant did not respond to this text message.

The Court would think that, had there been no agreement, Defendant would

have responded by denying the existence of one. His failure to respond

could therefore be construed as an admission that an oral agreement had

been reached. As such, this text message tips the scales in favor of Plaintiff.

        Defendant responded to Plaintiff’s demand by texting, “I have

communicated these things to my attorney to create a brief document.”

Plaintiff then texted, “Please send me the document by the end of the day

and the term so I can sign it and email it back to you today.” Defendant

responded, “I don’t have the funds for that date . . . . Or any paperwork

today.” This text exchange could be construed in favor of Plaintiff as simply

the parties wanting to reduce to writing their agreement. In other words, it

appears that documents would be executed to memorialize a contract into

which they already had entered. On the other hand, they could also be

construed in favor of Defendant as his desire to have his attorney review

terms and assent to them as a prerequisite to entering into an agreement.

Accordingly, this text exchange does not tip the scales one way or the other.

        Defendant texted to Mr. Essig, “I am not able to meet her demand
                                                                                        -15-


      but will keep pressing with what I can, based on the update I gave you last

      time we talked. My attorney has the info.” Mr. Essig responded, “Jim, I

      appreciate the progress you’ve made and you making contact with Betsy.

      John.” This text exchange could be construed in favor of Defendant

      because it appears, on the surface, to be a rejection of Plaintiff’s offer.

      Furthermore, had there already been an agreement made on November 15,

      2018, Mr. Essig would most likely have responded to this text on December

      2, 2018 by reminding Defendant of the same and holding him accountable

      to it. He did not. However, upon further review, it is more probable that

      Defendant was not rejecting Plaintiff’s $75,000 offer, but rather expressing

      an inability to satisfy her demand that it be paid by a certain date. This

      interpretation is consistent with Defendant texting, “. . . will keep pressing

      with what I can . . . .” A reasonable interpretation of this text is that

      Defendant would continue “pressing” to gather the funds for Plaintiff by a

      certain date. As such this text exchange tips the scales in favor of Plaintiff.

             The Court finds that the substance of all these text exchanges tips

      the scales in favor of Plaintiff.

(January 12, 2021 Entry at 6-7.)

      {¶ 26} On appeal, Blank points out that the foregoing text messages omitted any

“confirmed acceptance” of the $75,000 amount claimed by Essig. Although that is true,

the text exchanges support a reasonable inference that the parties had agreed to some

amount. The only witnesses to testify as to an agreement for a specific dollar amount

were Essig and her husband. Therefore, the trial court reasonably accepted their
                                                                                        -16-


testimony that the oral agreement was for that amount. Blank also complains that Essig

“hand-picked” a few text exchanges “out of hundreds of texts.” Of course, Essig was free

to present any evidence she desired. If Blank believed her texts were taken out of context

or were not representative of the parties’ entire exchange, he was free to cross-examine

her on the matter or to present additional text messages himself. The fact that Essig only

offered into evidence some text messages was not error. Finally, Blank points out Essig’s

admission that she knew the importance of written contracts based on her career in real

estate. But the parties’ agreement did not involve an interest in land and, therefore, did

not need to be in writing for the reasons set forth elsewhere in this opinion. The fifth

assignment of error is overruled.

      {¶ 27} In his sixth assignment of error, Blank contends the trial court erred “in not

allowing any discussion of the merits, or lack thereof, regarding [a] putative dental

malpractice claim” by Essig.

      {¶ 28} Blank reasons that the strength or weakness of any potential malpractice

claim was relevant to whether he actually agreed to pay Essig $75,000. In essence, he

argues that Essig had no conceivable malpractice claim because he did nothing wrong

and, furthermore, that she had signed an informed consent form. Under these

circumstances, Blank maintains that there was no reason why he, or any dentist, would

have offered any settlement amount. Therefore, he asserts that the trial court erred in

precluding him from examining Essig about her informed consent and allegations of

malpractice.

      {¶ 29} Upon review, we find Blank’s argument to be unpersuasive. Limiting cross-

examination is within a trial court’s discretion based on the facts of a case. Restrictions
                                                                                          -17-


may be imposed due to various concerns, including “confusion of the issues” and the

presentation of “repetitive testimony, or marginally relevant interrogation.” (Citation

omitted.) Weiner v. Kwait, 2d Dist. Montgomery No. 19289, 2003-Ohio-3409, ¶ 28

       {¶ 30} Here Blank’s attorney attempted to cross-examine Essig about her belief

that Blank had committed malpractice. Essig’s counsel objected on the basis of

relevance. Blank’s attorney then argued, as he does above, that without a factually viable

malpractice claim there would have been no reason for him to agree to a settlement. At

that point, Essig’s counsel withdrew the objection, and the trial court agreed to allow

“some limited questions on this.” (Trial Tr. at 26.) In the pages of cross-examination that

follow, we have not found any instances where the trial court precluded Blank’s attorney

from questioning Essig about her allegations of malpractice. In opposition to this

conclusion, Blank’s cites only discussion between counsel and the trial court that occurred

before Essig withdrew her objection and the trial court allowed the questioning to proceed.

Given that Essig withdrew the objection and questioning continued, we see no error. The

sixth assignment of error is overruled.

       {¶ 31} In his seventh assignment of error, Blank claims the trial court erred in

overruling his motion for a directed verdict at the close of Essig’s case. He argues that

she failed to establish a meeting of the minds on the elements of a claim for breach of an

oral contract. We reject this argument based on our resolution of Blank’s fifth assignment

of error, where we upheld the trial court’s finding that Essig had proven breach of an oral

contact by a preponderance of the evidence. Our analysis of the fifth assignment of error

is equally applicable here. Because Essig presented evidence from which a trier of fact

could conclude that Blank breached an oral contract, the trial court did not err in overruling
                                                                              -18-


the directed-verdict motion. The seventh assignment of error is overruled.

      {¶ 32} Having overruled each of Blank’s assignments of error, we affirm the

judgment of the Clark County Common Pleas Court.

                                    .............



DONOVAN, J. and WELBAUM, J., concur.


Copies sent to:

Richard E. Mayhall
David J. Heinlein
Hon. Douglas M. Rastatter